Case: 2:18-cv-00272-MHW-CMV Doc #: 93 Filed: 04/22/21 Page: 1 of 4 PAGEID #: 3309




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                     )
  et al.,                                         )
                                                  )
         Plaintiffs,                              )       Case No. 2:18-cv-00272
  v.                                              )
                                                  )
  STEPHANIE McCLOUD,                              )       Judge: Michael Watson
  et al.,                                         )
                                                          Magistrate Judge: Chelsey Vascura
                                                  )
         Defendants.
                                                  )


                                        JOINT STATUS REPORT

        On April 8, 2021, this Court made its second order that the parties file a status report in

lieu of briefing Plaintiffs’ fee motion, detailing the status of their fee negotiations and Defendants’

compliance with the Court’s December 16, 2020 injunction in this case. (ECF No. 92)

       Since that order, the parties met for a second settlement conference and exchanged detailed

correspondence. Regarding its compliance with the Court’s injunction in this case, Defendant the

Ohio Department of Health is putting into place a method by which transgender people born in

Ohio may obtain corrections to the sex marker on their birth certificate. This method will be

available as soon as possible, and the Ohio Department of Health continues to work to have this

in place before June 1, 2021. The Department is developing an update to its Vital Statistics

webpage and the information on Changing or Correcting a Birth Record which will explain the

new process once it is in place. In the meantime, the Department is updating its communications

on this issue to reflect compliance with the Court’s December 16, 2020 Order.




                                                      1
Case: 2:18-cv-00272-MHW-CMV Doc #: 93 Filed: 04/22/21 Page: 2 of 4 PAGEID #: 3310




        Negotiations over Plaintiffs’ fee motion remain productive. The parties are also discussing

a method by which Ohio Department of Health can issue corrected birth certificates to the four

Plaintiffs in this case.

        Unless the case has been resolved, the parties respectfully request a status conference be

set for May 7, 2021, to discuss the pending fee motion and other remaining issues. A proposed

order is attached.



Dated April 22, 2021

Respectfully Submitted,

(signatures on following page)




                                                 2
Case: 2:18-cv-00272-MHW-CMV Doc #: 93 Filed: 04/22/21 Page: 3 of 4 PAGEID #: 3311




/s/ Jake Blake                             /s/ Elizabeth Bonham
Albert J. Lucas (0007676)                  Elizabeth Bonham (0093733)
Jason J. Blake (0087692)                   Freda Levenson (0045916)
CALFEE, HALTER & GRISWOLD LLP              Susan Becker (0010205)
1200 Huntington Center                     ACLU of Ohio
41 S. High Street                          4506 Chester Ave.
Columbus, OH 43215                         Cleveland, OH 44103
Telephone: (614) 621-1500                  Phone: (614) 586-1972
Fax: (614) 621-0100                        Facsimile: (614) 586-1974
alucas@calfee.com                          Email: flevenson@acluohio.org
jblake@calfee.com                          Email: sbecker@acluohio.org
                                           Email: ebonham@acluohio.org
Attorneys for Defendants
                                           David Carey (0088787)
                                           ACLU of Ohio Foundation
                                           1108 City Park Avenue
                                           Columbus, OH 43206
                                           Phone: 614-586-1972
                                           Fax: 614-586-1974
                                           dcarey@acluohio.org

                                           John Knight* (Illinois Bar No. 6201433)
                                           American Civil Liberties Union Foundation
                                           180 N. Michigan Ave., Suite 2300
                                           Chicago, IL 60601
                                           Phone: (312) 201-9740
                                           Facsimile: (312) 288-5225
                                           Email: jknight@aclu.org

                                           Malita Picasso*
                                           American Civil Liberties Union Foundation
                                           125 Broad St.
                                           New York, NY 10004
                                           Phone: (212) 549-2569
                                           Facsimile: (212) 549-2650
                                           Email: mpicasso@aclu.org




                                       3
Case: 2:18-cv-00272-MHW-CMV Doc #: 93 Filed: 04/22/21 Page: 4 of 4 PAGEID #: 3312




                                                     Kara Ingelhart* (Illinois Bar No. 6321949)
                                                     Lambda Legal Defense and Education Fund,
                                                     Inc.
                                                     105 W. Adams St., 26th Fl.
                                                     Chicago, IL 60603
                                                     Phone: (312) 663-4413
                                                     Facsimile: (312) 663-4307
                                                     Email: kingelhart@lambdalegal.org

                                                     Peter C. Renn* (California Bar No. 247633)
                                                     Lambda Legal Defense and Education Fund,
                                                     Inc.
                                                     4221 Wilshire Blvd., Suite 280
                                                     Los Angeles, CA 90010
                                                     Phone: (213) 382-7600
                                                     Facsimile: (213) 351-6050
                                                     Email: prenn@lambdalegal.org

                                                     Attorneys for Plaintiffs


                                                     *Admitted Pro Hac Vice




                                CERTIFICATE OF SERVICE

       I certify that on April 22, 2021, the foregoing was filed electronically. Notice of this

filing will be sent to all parties for whom counsel has entered an appearance by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ Elizabeth Bonham
                                              Elizabeth Bonham (0093733)
                                              Attorney for Plaintiffs




                                                 4
